NO. 12-22-00130-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                         §        APPEAL FROM THE
IN THE INTEREST OF I.M.,
                                                         §        COUNTY COURT AT LAW
A CHILD
                                                         §        ANDERSON COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
        Appellant, L.M., filed a pro se notice of appeal on May 25, 2022. On May 26, the Clerk
of this Court notified Appellant that the notice of appeal failed to contain the information
specifically required by Texas Rule of Appellate Procedure 9.5 and Section 51.017(a) of the
Texas Civil Practice and Remedies Code. 1 See TEX. R. APP. P. 9.5 (service); see also TEX. CIV.
PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of appeal must be served on
each court reporter responsible for preparing reporter’s record). The notice warned that, unless
Appellant filed a proper notice of appeal on or before June 24, the appeal would be referred to
the Court for dismissal. This Court granted Appellant’s request for an extension, making the
amended notice of appeal due on or before July 12. On July 13, Appellant filed an amended
notice of appeal, but the amended notice still fails to comply with Section 51.017.




         1
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).




                                                         1
         Because Appellant failed, after notice, to comply with Rule 9.5 and Section 51.017(a),
the appeal is dismissed. 2 See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’
notice to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because
appellant failed to comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time).
Opinion delivered July 20, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
           Appellant’s amended notice also references a petition for writ of mandamus and asserts that mandamus is
the appropriate remedy. However, a mandamus proceeding is “commenced by filing a petition with the clerk of the
appropriate appellate court.” TEX. R. APP. P. 52.1. Moreover, a petition for writ of mandamus must comply with
Texas Rule of Appellate Procedure 52.3. See TEX. R. APP. P. 52.3. Appellant has not commenced an original
proceeding by filing a petition for writ of mandamus with this Court in accordance with Rule 52. But dismissal of
this appeal does not prohibit Appellant from filing a petition for writ of mandamus with this Court should Appellant
wish to do so.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 20, 2022


                                         NO. 12-22-00130-CV


                             IN THE INTEREST OF I.M., A CHILD



                                Appeal from the County Court at Law
                     of Anderson County, Texas (Tr.Ct.No. CCL-21-17250)


       THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this Court that this appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this Court that the appeal be,
and the same is, hereby dismissed; and that this decision be certified to the court below for
observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3